Citation Nr: 1119477	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 6 to February 28, 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for PTSD.  Jurisdiction over the appellant's claim has remained with the RO in Winston-Salem, North Carolina.

The appellant testified before the undersigned at a May 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In September 2009, the Board remanded this matter for further development.

Although the appellant's initial April 2005 claim for service connection for a psychiatric disability was limited to PTSD only, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder and PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The appellant submitted the current claim for service connection in April 2005.  Later in April 2005 the appellant received VA mental health treatment and was diagnosed as having PTSD and generalized anxiety disorder.  Thus, there is evidence of current psychiatric disability.

There is also evidence that the appellant had pre-existing  psychiatric problems.  An April 1978 letter from R.O. Pletcher, M.D. reveals that the appellant was placed in the mild mental retardation category by a psychologist in 1969 and that he was diagnosed as having simple type schizophrenia by Dr. Pletcher in 1975.  However, his October 1976 entrance examination reveals that there were no psychiatric abnormalities at the time he entered service and he is presumed sound.  38 U.S.C.A. § 1111.

The presumption of soundness is not for application in this case, because the appellant has had only active duty for training and such service does not of itself confer Veteran status.  Smith v. Shinseki, 24 Vet. App. (2010); cf.  38 U.S.C.A. §§ 1111, 1137 (West 2002).
  
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

The appellant has reported in-service stressors, which include being harassed by his superiors and being threatened with violence by a superior immediately prior to discharge.  Furthermore, he has reported that he was nervousness during service and his reports and medical records reflect a long history of psychiatric symptoms since that time.  Thus, there is evidence of possible in-service aggravation of a pre-existing psychiatric disability or of a superimposed psychiatric disability, namely PTSD.

The appellant was afforded a VA psychiatric examination in October 2009.  The physician conducting that examination seemed to link current anxiety to the appellant's period of active duty for training, but did not consider the evidence of pre-existing psychiatric disability, and deferred making a diagnosis pending psychiatric testing.  The testing was conducted in November 2009, but was deemed invalid.  A mental health professional provided an examination report in which the appellant was diagnosed as having a caffeine-related disorder not otherwise specified and alcohol abuse, in full remission, but he was not diagnosed as having any psychiatric disability.  

The person who conducted the examination opined that it was likely ("as likely as not") that the appellant did not have PTSD and that there was nothing to suggest that his sleep problems, difficulty eating, or nervousness had their onset in service, resulted from a disease or injury in service, or increased due to service.  His past diagnoses of bipolar disorder, schizophrenia, and PTSD were likely ("more likely as not") inaccurate due to his substance abuse, and his depressive or dysthymic symptoms were temporary and occurred following job or marriage loses.  She also opined that it was not possible to diagnose any psychiatric disability with any certainty in the presence of the appellant's caffeine abuse.

The examiner reasoned that although the appellant denied alcohol or drug abuse at the time of the examination, his medical records reflected a post-service history of alcohol abuse with associated violence and temporary memory loss.  He also reported that he drank large amounts of caffeinated soft drinks every day and that he experienced insomnia, gastrointestinal disturbance, and nervousness.  Such symptoms were possibly associated with caffeine intoxication, as caffeine abuse symptoms could mimic symptoms of a number of anxiety conditions and he was not presenting with symptoms other than anxiety symptoms at the time of the examination.  Overall, his alcohol and caffeine abuse prevented an accurate diagnosis.

The examiner further reasoned that the appellant was functioning well socially with all family members and his work supervisor, although he reported difficulty with performing different tasks at work.  His occupational functioning was impaired to a mild degree, but it was not possible to determine with any degree of certainty whether such mild impairment was due to the effects of caffeine, limitations in cognitive skills, or some unidentified condition that was masked by caffeine abuse.  Furthermore, as for PTSD, he did not report any extremely traumatic event, did not report PTSD symptoms at the time of the examination, and did not report any trauma soon after he was discharged and only reported for medical treatment of an upper respiratory infection at that time.  Also, it was unclear as to whether his anxiety in service was due to his divorce process.

The appellant was afforded another VA psychiatric examination in December 2010.  The psychologist who conducted the examination noted that she could not review the entire claims file prior to the examination due to the limited time allotted for such review.  If additional record review was required, she requested that the appellant be rescheduled for a timeframe in which a full review of the record could be completed.  

The examiner opined that based on the appellant's self-reported symptoms at the time of the examination, he did not meet the diagnostic criteria for any specific psychiatric disability.  The examiner reasoned that the appellant had reported an unusual constellation of symptoms and that some of the information he provided, such as information related to his substance abuse history, was entirely inconsistent with his previously identified problems.  For example, his medical records indicated that he had been admitted twice for treatment of alcohol-related problems, but that during the examination he denied any history of alcohol or drug abuse.

The examiner also noted the reasoning of the examiner who had conducted the November 2009 VA examination that the appellant's history of alcohol and caffeine abuse prevented an accurate diagnosis, that the past diagnoses of bipolar disorder, schizophrenia, and PTSD were likely inaccurate due to his substance abuse, and his depressive and dysthymic symptoms were temporary and occurred following job or marriage losses.

The October and November 2009 and December 2010 examinations are inadequate because they did not adequately address the most recent diagnoses of PTSD and generalized anxiety disorder (i.e. the diagnoses provided during the April 2005 VA mental health consultation) and the opinions that the appellant did not have a current psychiatric disability were based, at least in part, on an inaccurate history.   They also did not consider the evidence of pre-existing disability.  

In addressing the previous diagnoses of various psychiatric disabilities in the appellant's claims file, neither examiner acknowledged or discussed the April 2005 diagnosis of generalized anxiety disorder.  As for the diagnosis of PTSD the two most recent examiners reasoned that it was likely inaccurate due to his substance abuse and that his depressive or dysthymic symptoms were temporary and occurred following job or marriage loses.  However, there is no evidence of substance abuse at any time during the appeal period and the April 2005 VA mental health consultation note specifically reveals that the Veteran reported that he had not used alcohol in the previous 26 years.  In other words, there was no recent evidence of substance abuse at the time that the psychiatrist who conducted the April 2005 VA mental health evaluation provided the diagnoses of generalized anxiety disorder and PTSD.

Also, an April 1999 VA mental health treatment note reveals that the appellant reported depression and that examination revealed a depressed mood and dysthymia.  At that time, the appellant was employed as a security officer and was married and living with his wife.  This is contrary to the examiners' contentions that the appellant's depressive and dysthymic symptoms were temporary and only occurred following job or marriage losses.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the appellant's claim for service connection was received in April 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

Furthermore, regardless of any post-service history of alcohol or caffeine abuse, the examiners apparently did not consider the appellant's reports of psychiatric symptoms ever since service and the clinical evidence of a long history of psychiatric problems dating back to and prior to service.  The earliest clinical evidence of a psychiatric disability is Dr. Pletcher's April 1978 letter which indicates that psychiatric problems were noted as early as 1969.  Also, the first post-service clinical evidence of a psychiatric disability is a February 1977 VA treatment record which reveals that the appellant was fidgety and nervous.   

A medical opinion is inadequate if it does not take into account the appellant's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Thus, based on the foregoing, a new VA psychiatric examination is required to attempt to more accurately assess whether the appellant has a current psychiatric disability that pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

An October 1982 treatment report from United Hospital Center reveals that the appellant had been receiving Social Security Administration (SSA) disability benefits for an unspecified disability, but that he was depressed about the recent loss of such benefits.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

During the May 2009 hearing, the appellant testified that he continued to receive treatment at VA at the time of the examination and that he had been diagnosed as having PTSD approximately 1 year prior to the examination.  Furthermore, the December 2010 VA examination report reveals that the appellant had been treated for psychiatric problems in July 2010 at the VA Medical Center in Salisbury, North Carolina (VAMC Salisbury).  The most recent VA treatment records from this facility in his claims file are dated in August 2006.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board's previous remand instructed that VA treatment records should be sought for the period since 2006.  It appears; however, that a draft of the remand without these instructions was released in error.

The appellant has also not been explicitly provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of in service personal assault.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should provide the appellant with a letter telling him that evidence from sources other than his service records may corroborate his account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The appellant should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

2.  Obtain and associate with the claims file all records of the appellant's treatment for a psychiatric disability from VAMC Salisbury from August 2006 to the present and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, thus must also be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, thus must also be documented in the claims file.

4.   After any evidence received from SSA and any additional VA treatment records have been obtained and associated with the appellant's claims file, schedule him for a VA psychiatric examination to determine whether any current psychiatric disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any current psychiatric disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

If any current psychiatric disability did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service or in the year immediately following service, is related to the appellant's reported in-service stressors or psychiatric problems, or is otherwise the result of a disease or injury in service.  

If the examiner finds that the appellant meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  If any supporting stressor consists of an in service personal assault, the examiner should provide an opinion as to whether there is evidence of behavior changes in response to the stressor.

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss any psychiatric diagnosis provided since April 2005, especially the diagnoses of generalized anxiety disorder and PTSD provided during the April 2005 VA mental health consultation, and should comment on the opinions of the examiners who conducted the November 2009 and December 2010 VA examinations.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the appellant is competent to report in-service stressors and psychiatric problems, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

